                    Case 1:17-cv-00124-LLS Document 145 Filed 11/23/20 Page 1 of 3
                                               United States of America
                                        FEDERAL TRADE COMMISSION
                                                Washington, DC 20580


Division of Advertising Practices
     Annette Soberats
202-326-2921; ASoberats@ftc.gov



                                                               November 23, 2020

       Hon. Louis L. Stanton, U.S.D.J.
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

       RE:        FTC, et al. v. Quincy Bioscience Holding Co., Inc., et al., 17-CV-00124-LLS

       Dear Judge Stanton:

               Plaintiffs the Federal Trade Commission (“FTC”) and the People of the State of New
       York, by the New York State Attorney General (“NYAG”), respectfully submit this letter in
       opposition to Defendants’ request for leave to move to compel supplemental discovery responses
       in this matter [Dkt. No. 143]. Defendants’ letter-motion mischaracterizes Plaintiffs’ discovery
       responses and ignores the information Plaintiffs have provided in the parties’ multiple conferrals
       that directly answers the questions now raised by Defendants. Defendants argue that they do not
       know which marketing materials Plaintiffs are challenging even though Plaintiffs have explained
       before and during this litigation (including in their interrogatory responses) that all of
       Defendants’ marketing materials for their memory supplement, Prevagen, convey false,
       misleading, and/or unsubstantiated memory and cognitive-improvement claims. Most recently,
       Plaintiffs explained in their interrogatory responses the nature of the challenged marketing
       claims (Interrogatories 3-4), how the agencies and courts approach advertising interpretation
       (Interrogatories 5-6 and 10), and why Defendants’ research fails to substantiate Defendants’
       marketing claims (Interrogatories 6 and 10). (Declaration of Annette Soberats (“Soberats Decl.”)
       ¶ 2.) In subsequent meet and confers and emails, Plaintiffs reinforced that they were unaware
       “of any marketing materials that do not communicate a cognitive benefit,” echoing statements in
       their responses that “Defendants’ claims of memory and cognitive benefits for the Prevagen
       Products are clearly stated across all advertising and marketing and are the central focus of
       [Defendants’] entire ad campaign” (Interrogatories 6 and 10). Defendants’ letter-motion
       constitutes an improper and premature demand that Plaintiffs identify the specific exhibits upon
       which they will rely for summary judgment and/or trial, ignoring the detailed procedure for
       doing so following the close of discovery set forth in Your Honor’s Individual Practices.

              Defendants also raise the trivial argument that Plaintiffs have not specifically admitted or
       denied each of their Requests for Admission simply because Plaintiffs incorporated certain
       responses by reference. Plaintiffs in fact have properly answered the RFAs, as each of the
       incorporated responses makes a proper admission or denial. However, in an effort to avoid
       wasting the Court’s time on this non-substantive issue, Plaintiffs will engage in the cut-and-paste
       exercise that Defendants apparently desire and produce supplemental RFA responses in short
       order. Thus, the Court need not consider this portion of Defendant’s letter-motion.
         Case 1:17-cv-00124-LLS Document 145 Filed 11/23/20 Page 2 of 3

The Honorable Louis L. Stanton                                       November 23, 2020      Page 2


        Plaintiffs Have Provided Defendants with More Than Adequate Notice of the
Challenged Marketing. Although Defendants produced only a sample of marketing for
Prevagen and failed to produce comprehensible data detailing which advertisements were
disseminated where and when, they seek to impose an unduly burdensome task in their
Interrogatories – that Plaintiffs identify every single marketing piece, and each statement within
those marketing pieces, in the thirteen years since Prevagen launched, that is false, misleading, or
unsubstantiated, along with Plaintiffs’ factual basis as to the deceptive nature of each such piece
and statement. Plaintiffs validly objected to Defendants’ attempt to force an oppressive
catalogue of Defendants’ marketing, but nonetheless explained that “any representation made by
Defendants, whether directly or indirectly, expressly or by implication, that the Prevagen
Products improve memory, improve memory within 90 days, reduce memory problems
associated with aging, or provide any other cognitive benefits, including but not limited to
healthy brain function, a sharper mind, or clearer thinking, are false, misleading, or
unsubstantiated.” Soberats Decl. ¶ 2, Ex. A, Pls.’ Responses to Defs.’ Interrogatories No. 3-5)
(emphasis added).) Plaintiffs stated further that “any representation made by Defendants,
whether directly or indirectly, expressly or by implication, that the Prevagen Products are
clinically shown to provide such memory and cognitive benefits constitute false proof claims.”
(Id. (emphasis added).) Plaintiffs explained that they—and courts—determine the claims made
in an ad by “assessing the ‘net impression’ conveyed by all elements of the material, including
the text, product name, charts, graphs, images, consumer and expert testimonials, and other
elements.” (Soberats Decl. ¶ 2, Ex. A, Pls.’ Responses to Defs.’ Interrogatory 5) (citing FTC
Policy Statement on Deception, 103 F.T.C. 174-75, 179 (1984) (appended to In re Cliffdale
Assocs., Inc., 103 F.T.C. 110 (1984)) (“FTC Deception Statement”); Direct Mktg. Concepts, Inc.,
569 F. Supp. 2d 285, 298 (D. Mass. 2008); Removatron Int’l Corp. v. FTC, 884 F.2d 1489, 1497
(1st Cir. 1989)).)

        Furthermore, during the parties’ conferral process, Plaintiffs informed Defendants by
email on November 2, 2020 that they “were not aware of any marketing materials that do not
convey a cognitive benefit.” Plaintiffs thus clearly have put Defendants on notice that all of their
marketing materials are deceptive and that this Court will consider the net impression of each ad
that Plaintiffs ultimately submit in determining the specific claims made.

        Plaintiffs also have informed Defendants of the basis for their allegations that
Defendants’ claims of memory improvement and cognitive benefit are deceptive. Plaintiffs’
interrogatory responses stated:

               Defendants have produced documentation of only two human
               clinical studies using objective and quantitative measures of
               cognitive function. Neither of these studies showed any statistically
               significant benefit of Prevagen over placebo on any cognitive task
               either for the study populations as a whole or for any subgroup
               analyzed by Defendants as part of their post hoc analyses of
               subgroups. . . . Defendants’ in vitro testing shows that the
               apoaequorin in the Prevagen Products is rapidly digested in the
               stomach like any other protein. Furthermore, Defendants’ tests of
               orally-administered apoaequorin in canines failed to show that the
               substance reached the dogs’ cerebral spinal fluid or blood.
         Case 1:17-cv-00124-LLS Document 145 Filed 11/23/20 Page 3 of 3

The Honorable Louis L. Stanton                                       November 23, 2020      Page 3


               Defendants themselves have acknowledged in writing to the FDA
               that the mechanism of action for Prevagen is not understood.

(Soberats Decl. ¶ 2, Ex. A, Pls.’ Responses to Defs.’ Interrogatories 6 & 10.) Plaintiffs will
additionally support their allegations through the reports of their experts, which they will
produce to Defendants in accordance with the schedule yet to be set by the Court.

        Therefore, Plaintiffs have given Defendants more than adequate notice of the advertising
they consider to be deceptive and the basis for their allegations. Defendants’ instant request
constitutes an improper request that Plaintiffs identify the materials they intend to use at
summary judgment or trial. This contravenes the Court’s scheduling orders and Individual Rules
of Practice, which specify the time and manner for the exchange of exhibits.

          Plaintiffs Specifically Admitted or Denied Each RFA. Defendants have failed to
demonstrate how certain of Plaintiffs’ RFA responses, which were incorporated by reference,
violate Fed. R. Civ. P. 36(a)(4), and essentially demand that Plaintiffs copy and paste responses
in lieu of incorporating them by reference. While Plaintiffs made it abundantly clear whether
they were admitting or denying each request, Plaintiffs will copy and paste the responses that
they incorporated by reference to avoid wasting this Court’s time on such a petty dispute.

        For these reasons, Plaintiffs respectfully request that the Court deny Defendants’ request
to delay this case further by scheduling an unnecessary pre-motion conference or compelling
Plaintiffs to provide supplemental responses to interrogatories to which Plaintiffs have fully
responded.

                                                     Respectfully,

                                                     /s/ Annette Soberats
                                                     Annette Soberats

cc: All counsel of record (via ECF)
